Citation Nr: 0214365	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

(The issue of entitlement to service connection for a 
disability manifested by elevated liver function tests and 
fatty infiltrate of the liver will be the subject of a later 
Board decision.)


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran retired in July 1998, after more than 22 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Board has determined that the appeal for entitlement to 
service connection for a disability manifested by elevated 
liver function tests and fatty infiltrate of the liver   
requires further development.  Therefore, the Board will 
undertake additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. §20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this claim. 

As an additional matter, the Board notes that the veteran 
also perfected an appeal on the issue of entitlement to 
service connection for psoriasis, left leg; eczema.  In 
conjunction with this claim, he was scheduled to undergo a VA 
dermatology examination in 2001.  However, an April 2001 
computer printout reflects that the veteran called to cancel 
his appointment for this examination and to withdraw this 
claim.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision has been completed.

2.  The veteran's service-connected low back strain is 
symptomatic and productive of some limitation of motion of 
the lumbar spine; he also has an old compression fracture of 
L2; however, it is not manifested by severe symptoms with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; 
nor more than moderate limitation of motion of the lumbar 
spine; nor a fracture with spinal cord involvement, abnormal 
mobility requiring the use of a neck brace (jury mast), nor 
demonstrable deformity of the L2 vertebral body.

3.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more, 
nor; systolic pressure predominantly 200 or more.

4.  The veteran was evaluated for complaints of neck pain 
while on active duty; a clinical impression of arthritis of 
the cervical spine was recorded upon a VA examination in 
March 1999, approximately nine months after the veteran was 
separated from his more than 22 years of active service, and 
an X-ray examination in December 2000 confirmed mild 
degenerative joint disease of the cervical spine.

5.  It is at least as likely as not that the veteran's 
degenerative joint disease of the cervical spine was present 
and productive of painful and limited motion of the neck 
within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5292, 5295 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  Service connection is warranted for degenerative joint 
disease of the cervical spine.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents such as correspondence sent in February 1999, the 
August 1999 rating decision, the August 2000 Statement of the 
Case (SOC), correspondence sent in October 2001, and the 
April 2002 Supplemental Statement of the Case (SSOC).  These 
documents included a summary of the elements necessary for a 
grant of service connection, as well as the applicable 
criteria for a higher disability ratings.  In addition, it is 
noted that both the October 2001 correspondence and the April 
2002 SSOC specifically addressed the applicability of the 
VCAA to the issues currently on appeal.  Moreover, the 
October 2001 correspondence informed the veteran of what 
evidence and/or information was still needed from him, and 
indicated that VA would request any pertinent evidence that 
he identified.  As such, the veteran was kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify 
with regard to the increased rating issues on appeal.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As noted above, the instant Board decision grants service 
connection for the veteran's arthritis of the cervical spine 
and defers appellate review of the issue of service 
connection for liver disease pending further development.  As 
to the only other issues in appellate status (increased 
ratings for a low back strain and hypertension), the RO 
afforded the veteran examinations in relation to his claims, 
which are adequate for rating purposes, and it does not 
appear that there is any pertinent evidence that has not been 
obtained or requested by the RO.  It is noted that no 
response appears to have been submitted from the veteran 
regarding the RO's request in the October 2001 correspondence 
that he identify any pertinent evidence that was no of 
record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).


I.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  As the 
veteran's low back strain and hypertension claims are appeals 
from the assignment of initial ratings, the concept of 
"staged" ratings is applicable.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


A.  Low Back Strain

Background.  The veteran's service medical records reflect 
that he was treated on various occasions for complaints of 
low back pain.  Nevertheless, an August 1996 X-ray report 
showed the alignment to be normal with no evidence of 
subluxation; vertebral height and disc spaces were well-
maintained; no bony abnormalities were identified.  Overall 
impression was normal lumbosacral spine.  

At a March 1999 VA general medical examination, the veteran 
reported, in part, that his back bothered him, that it was 
usually low back pain, occasional mild sciatic radiation to 
just in the upper part of the buttock, and that it could be 
on either side.  He used back exercises and Motrin which he 
reported helped a great deal, and he had used a TENS unit 
with good success.  On musculoskeletal evaluation, his lumbar 
spine showed forward flexion to 95 degrees, extension to 35 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 35 degrees.  Diagnoses following 
examination included osteoarthritis cervical spine, lumbar 
spine, bilateral elbows and knees.  

Service connection was established for a low back strain by 
the August 1999 rating decision, but service connection was 
specifically denied for osteoarthritis of the lumbar spine.  
In making this determination, the RO noted that there was no 
X-ray evidence of osteoarthritis of the lumbar spine either 
in the service medical records nor at the recent VA medical 
examination.  An initial noncompensable rating (zero percent) 
was assigned, effective August 1, 1998.  However, this rating 
was subsequently increased to 20 percent by the April 2002 
SSOC, effective August 1, 1998.  

The veteran underwent a new VA general medical examination in 
September 2000.  At this examination, he reported, in part, 
that he had lost 18 days of work over the past 2 years 
secondary to low back pain, and that the last work loss time 
was in June 2000.  Further, he reported that he had painful 
knots in his lower back; that the pain had been daily for 2 
months, was a 4 out of 10 on pain scale, and that, 
previously, about twice a month he had pain that lasted 2 to 
3 days which was a 7 out of 10 on pain scale.  He also 
reported occasional radiation into the buttocks, but not into 
his legs.  In addition, he was unable to do sports on any 
type on a hard surface.  He was unable to do work which 
required any bending, and had changed his profession to 
teaching for this reason.

On examination, it was noted that the veteran ambulated 
without any difficulty.  His spine was found to be tender on 
the left greater than the right.  Range of motion was found 
to be normal, except for some slight decrease on right and 
left rotation.  Straight leg raising was to 90 degrees.  Knee 
jerks were 2+ and equal, bilaterally.  Assessment following 
examination was back strain, chronic.

In December 2000, the veteran underwent a VA orthopedic 
examination of his spine.  The examiner noted that the claims 
file had been reviewed.  The veteran reported that his low 
back currently hurt on a daily basis; that coughing and 
sneezing did not aggravate the pain; that he used a soft 
brace once a month for a day or two; and he had slight 
weakness and fatigability when the back hurt, no 
incoordination, present on normal and repeated use.  However, 
there was no radiating lower extremity pain or paresthesias 
on the right or left, but he did have occasional pain going 
into the right or left buttock about once every 3 months.

On examination, it was noted that the veteran appeared in no 
acute distress.  His gait was found to be normal.  There was 
no tenderness to palpation, no pain on mid-line percussion, 
and no muscle spasm.  Deep tendon reflexes were 2+ patellar 
and bilaterally symmetric, while Achilles was 1+ and 
symmetric bilaterally.  Seated straight leg raising was 
negative bilaterally.  Range of motion was flexion to 65 
degrees, extension to 20 degrees, and side bending to 20 
degrees for both the right and left.  Further, there was no 
complaint of pain on motions.

Based on the foregoing, the examiner diagnosed low back 
strain.  Further, the examiner stated that, with respect to 
the various factors, functional impairment was rated as minor 
with no loss in degrees range of motion.  Additionally, it 
was noted that X-rays of the lumbar spine revealed an old 
compression fracture L2.


Legal Criteria.  Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  When severe with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

In evaluating the veteran's service-connected disability, the 
RO has also considered Diagnostic Codes 5285 and 5292.

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebral body with cord involvement, bedridden, or requiring 
long leg braces warrants a 100 percent evaluation.  A 60 
percent rating is warranted for residuals of a fracture of a 
vertebral body without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  Where residuals of a 
fracture of a vertebra do not result in spinal cord 
involvement and do not produce abnormal mobility requiring a 
neck brace, disability is evaluated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.

The veteran's current 20 percent rating was assigned pursuant 
to Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 20 percent for his low back 
strain.

With respect to Diagnostic Code 5295, the Board acknowledges 
that the December 2000 VA examiner noted that X-rays of the 
lumbar spine revealed old compression fracture L2.  However, 
neither these X-rays, nor any of the other objective medical 
findings made on the VA examinations conducted in March 1999, 
September 2000, or December 2000 supports a finding that 
there were any distinctive periods where the veteran's low 
back strain was manifested by severe symptoms with listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, he is 
not entitled to a rating in excess of 20 percent under this 
Code.

As indicated above, the RO assigned a 20 percent rating based 
upon moderate limitation of motion.  However, the Board finds 
that, even when taking into account the veteran's complaints 
of pain, the evidence does not support a finding that his 
service-connected low back strain has resulted in more than 
moderate limitation of motion.  The record shows that range 
of motion findings were as follows: in March 1999, he had 
forward flexion to 95 degrees, extension to 35 degrees; right 
and left lateral flexion to 40 degrees, and right and left 
rotation to 35 degrees; in September 2000, range of motion 
was found to be normal, except for some slight decrease on 
right and left rotation; and in December 2000 he had flexion 
to 65 degrees, extension to 20 degrees, and side bending to 
20 degrees for both the right and left, with no complaint of 
pain on motions.  Further, the examiner commented that 
functional impairment was rated as minor with no loss in 
degrees of range of motion.  Consequently, the veteran is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5292, even when taking into consideration his complaints 
of pain.

There is no indication of weakened movement, excessive 
fatigability, or incoordination of low back movements and, as 
noted above, there is no objective evidence to support a 
finding of additional limitation of motion of the lumbar 
spine due to pain or flare-ups of pain to a degree that would 
support a rating in excess of 20 percent at this time.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Regarding Diagnostic Code 5285, the Board reiterates that the 
December 2000 VA examiner noted that X-rays revealed old 
compression fracture L2.  However, neither this X-ray report, 
the pertinent VA examination findings, nor the August 1996 
in-service X-ray report shows spinal cord involvement, nor 
abnormal mobility requiring the use of a neck brace (jury 
mast), nor demonstrable deformity of a vertebral body.  Thus, 
the veteran is not entitled to a rating in excess of 20 
percent under this Code.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 20 percent for his low back 
strain.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  In 
making this determination, the Board took into consideration 
the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
well as the concept of "staged" ratings pursuant to 
Fenderson, supra.  These various criteria are applicable in 
the instant case because the veteran has indicated that his 
low back strain is manifest by pain and resulting functional 
impairment, and this claim is an appeal from the assignment 
of an initial rating.  Despite these subjective complaints, 
the record does not contain objective evidence by which it 
can be factually ascertained that there is or would be any 
distinctive periods where the functional impairment 
attributable to the veteran's complaints of low back pain 
would warrant a schedular rating in excess of the 20 percent 
evaluation currently in effect.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Hypertension

As with the low back strain, the veteran's service medical 
records show treatment for high blood pressure/hypertension 
on various occasions, and service connection was established 
for this disability by the August 1999 rating decision, 
evaluated as 10 percent disabling effective August 1, 1998.

On the veteran's February 1998 retirement examination, his 
blood pressure was found to be 148/95 (systolic/diastolic), 
143/85, and 145/93.  It was also noted that he had increased 
blood pressure, for which he took medication on a regular 
basis.

At a February 1999 VA heart examination, it was noted that 
the veteran had had hypertension since 1985, had only 
received treatment since 1990, and was currently taking 
Monopril 40 mg once a day.  On examination, it was noted that 
blood pressure was measured in the right arm three times 
showing a systolic of 140 to 142, and a diastolic of 89 to 
96.  The veteran's chest was otherwise clear.  Cardiovascular 
examination showed regular rate and rhythm, soft S1, no S2, 
no gallops, rubs, or murmur.  Impression following 
examination was hypertension.  Further, the examiner stated 
that it appeared to be well controlled with the current 
medical therapy.

At the March 1999 VA general medical examination, the 
veteran's blood pressure was noted as being 145/92 in the 
right arm, sitting.  Diagnoses following examination included 
hypertension, borderline, MET level of 10.5 per EET.

At the September 2000 VA general medical examination, the 
veteran's blood pressure was noted to be 142/98, and overall 
assessments included hypertension.

The veteran underwent a new VA heart examination in December 
2000.  At this examination, his blood pressure was found to 
be 140/100.  The assessment was mild hypertension, poorly 
controlled at that time.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension warrants a 10 percent rating where diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is granted for diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is warranted for diastolic pressure 
predominantly measuring 120 or more.  A 60 percent evaluation 
is warranted for diastolic pressure predominantly measuring 
130 or more.

In the instant case, while there is indication that the 
veteran's hypertension is not under complete control, a 
thorough review of the evidence on file shows no distinctive 
periods where his blood pressure readings show diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Accordingly, the preponderance of 
the evidence is against his claim for an initial rating in 
excess of 10 percent under Diagnostic Code 7101, even when 
taking into consideration the applicability of "staged" 
ratings pursuant to Fenderson, supra.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable.  See 
generally Gilbert, supra; Ortiz, supra.

C.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board concurs with the RO's determination that neither 
the veteran's low back strain nor hypertension warrants 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  Here, there is no evidence that the 
veteran has been hospitalized for either disability since his 
retirement from service.  Although he reports that he missed 
18 days of work due to his low back, there is no indication 
that he missed any days due to his hypertension.  With 
respect to the low back strain, the veteran also reported 
that he changed his profession to teaching due to this 
disability.  Nevertheless, the record indicates that he is 
currently employed.  There is no indication of any, let alone 
frequent hospitalizations for a low back disability.  
Further, the current 20 percent rating takes into account 
significant functional impairment.  Thus, the Board finds 
that the impairment caused by both disabilities is adequately 
compensated by the current schedular evaluations, and that 
his impairment does not constitute marked interference with 
employment so as to warrant extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).

II.  Service Connection

Background.  The veteran's neck was clinically evaluated as 
normal on his December 1975 enlistment examination.  At the 
time of this examination, he reported that he had not 
experienced swollen or painful joints, nor arthritis, 
rheumatism, or bursitis.  His service medical records reflect 
that he was treated for complaints of neck pain in November 
1987, with no known injury.  Assessment was muscle 
strain/spasm.  Thereafter, his neck was clinically evaluated 
as normal on service examinations conducted in December 1988 
and April 1993.  An April 1995 X-ray of the veteran's 
cervical spine revealed alignment to be normal, with the disc 
spaces and vertebral bodies well-maintained.  The study was 
found to be negative, and overall impression was normal 
cervical spine.  On his February 1998 retirement examination, 
the veteran's neck was clinically evaluated as normal.  At 
the time of this examination, he reported that he had 
experienced swollen or painful joints, as well as arthritis, 
rheumatism, or bursitis.  However, no specific comments were 
made regarding his cervical spine/neck.

In August 1998, the veteran submitted claims of service 
connection for multiple conditions, including a neck 
condition that he asserted began in November 1987.

At the March 1999 VA general medical examination, the veteran 
reported, in part, that he had a neck condition, and that he 
developed pain in 1972.  X-rays were okay, and Motrin had 
helped this condition.  On musculoskeletal examination, the 
cervical spine was found to be non-tender.  Range of motion 
was flexion to 30 degrees, backwards extension 30 degrees, 
lateral flexion 40 degrees, and rotation 55 degrees.  
Diagnoses following examination was osteoarthritis cervical 
spine, lumbar spine, bilateral elbows and knees.  However, no 
X-rays appear to have been conducted in conjunction with this 
examination.
On his September 2000 VA Form 9, Appeal to the Board, the 
veteran indicated that his neck problems originated in 1992, 
and not 1972, as noted in the March 1999 VA general medical 
examination.

At the subsequent VA general medical examination in September 
2000, the veteran reported that he had neck pain in 1987, was 
seen and treated for it, and had had no significant problems 
since that time.  However, no pertinent findings appear to 
have been made regarding the veteran's cervical spine/neck on 
physical examination, nor was any such condition diagnosed 
following examination.

Thereafter, at the December 2000 orthopedic examination, the 
veteran reported that he his neck had symptom onset in 1987, 
when he turned his head wrong and had pain.  Further, he 
reported that he had had no surgery, used no braces, that his 
neck was occasionally sore maybe once a month, with 
occasional pain once a year towards the top of the shoulders 
left greater than right, pointing to the trapezius, 
supraspinatus regions.  However, there was no radiating upper 
extremity pain, nor right or left paresthesias.  He denied 
any symptoms whatsoever prior to military service.  There was 
no weakness, fatigability, or incoordination.  Diagnosis 
following examination was cervical spine strain, pending X-
rays.  It was subsequently noted that X-rays of the cervical 
spine revealed mild degenerative joint disease.  

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis.  In the instant case, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
arthritis of the cervical spine was present within one year 
of active service and, as the clinical evidence dated during 
that time shows that it was to a degree of 10 percent 
disabling, service connection is warranted for degenerative 
joint disease of the cervical spine. 

The veteran was evaluated for complaints of neck pain while 
on active duty.  When examined by VA in March 1999, 
approximately nine months after the veteran was separated 
from his more than 22 years of active service, pain and 
limitation of motion of the neck were noted and a clinical 
impression of arthritis of the cervical spine was recorded.  
An X-ray examination of the cervical spine was apparently 
noted performed in conjunction with that examinations but, 
when the veteran underwent his next orthopedic evaluation of 
his neck complaints in December 2000, an X-ray examination 
confirmed mild degenerative joint disease of the cervical 
spine.

It is the Board's judgment that it is at least as likely as 
not that the veteran's degenerative joint disease of the 
cervical spine was present and productive of painful and 
limited motion of the neck within one year of service.  
Resolving the reasonable doubt raised by record in favor of 
the veteran, the Board finds that  service connection for 
degenerative joint disease of the cervical spine is warranted 
on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.





ORDER

Entitlement to an initial rating in excess of 20 percent for 
low back strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

